Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 9, 2022

                                       No. 04-22-00554-CR

                                  Charles Anthony GARRISON,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the County Court At Law No 2, Guadalupe County, Texas
                                   Trial Court No. 20-1161
                            Honorable Bill Squires, Judge Presiding


                                          ORDER
        The reporter’s record was due on November 18, 2022. However, the court reporter has
filed a notification of late record requesting an extension of time to file the reporter’s record. The
request is GRANTED. The reporter’s record is due on or before December 19, 2022.


                                                       _________________________________
                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court